

117 S90 IS: District of Columbia Police Home Rule Act
U.S. Senate
2021-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 90IN THE SENATE OF THE UNITED STATESJanuary 28, 2021Mr. Van Hollen (for himself, Mr. Carper, Mr. Blumenthal, Ms. Baldwin, Mr. Markey, Mr. Kaine, Mr. Casey, Ms. Cortez Masto, and Mr. Wyden) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo amend the District of Columbia Home Rule Act to repeal the authority of the President to assume emergency control of the police of the District of Columbia.1.Short titleThis Act may be cited as the District of Columbia Police Home Rule Act.2.Repeal of authority of President to assume emergency control of police of District of Columbia(a)Repeal of authorityThe District of Columbia Home Rule Act is amended by striking section 740 (sec. 1–207.40, D.C. Official Code).(b)Clerical amendmentThe table of contents of such Act is amended by striking the item relating to section 740.